OPINION
WILLIAM BRIGHAM, Justice.
Patrick Dion Bruce appeals from the trial court’s revocation of his deferred adjudication community supervision. We dismiss the appeal for want of jurisdiction.
*701Pursuant to a plea-bargain agreement, appellant pleaded guilty to the offense of aggravated robbery. On July 1, 1996, the trial court placed appellant on deferred adjudication community supervision for ten years. On March 27, 1998, the State filed a motion to proceed to an adjudication of guilt, alleging appellant had violated the terms of his community supervision. After a hearing, the court adjudicated appellant guilty of aggravated robbery and assessed punishment at sixteen years’ confinement. Appellant filed a general notice of appeal.
The right to appeal from a negotiated plea is limited by the rules of appellate procedure. See Watson v. State, 924 S.W.2d 711, 714 (Tex.Crim.App.1996). The plain language of rule 25.2(b)(8) states that to invoke this court’s jurisdiction over an appeal from a negotiated guilty plea, a notice of appeal must expressly specify that the appeal is for a jurisdictional defect, specify that the substance of the appeal was raised in writing and ruled on before trial, or state that the trial court granted permission to appeal. Tex.R.App. P. 25.2(b)(3); see Hulshouser v. State, 967 S.W.2d 866, 868 (Tex.App. — Fort Worth 1998, pet. ref'd, untimely filed); Williams v. State, 962 S.W.2d 703, 704-05 (Tex.App. — Fort Worth 1998, no pet.) (op. on PDR). Here, appellant’s general notice of appeal does not comply with these notice requirements.
The dissent urges that we “sort out the various rulings made by the trial court in the course of the deferred adjudication proceeding to determine those that the legislature has provided a right to appeal.” Bruce v. State, 8 S.W.3d 700, 702 (Tex.App. — Fort Worth 1999, no pet. h.) (Dau-phinot, J. dissenting). However, this proposition requires that we ignore the plain language of the rule directly applicable to appellant’s appeal. As a court, we are not at liberty to do so.
Courts must take statutes as they find them. More than that, they should be willing to take them as they find them. They should search out carefully the intendment of a statute, giving full effect to all of its terms. But they must find its intent in its language, and not elsewhere. They are not the law-making body. They are not responsible for omissions in legislation. They are responsible for a true and fair interpretation of the written law. It must be an interpretation which expresses only the will of the makers of the law, not forced nor strained, but simply such as the words of the law in their plain sense fairly sanction and will clearly sustain.
Simmons v. Arnim, 110 Tex. 309, 220 S.W. 66, 70 (Tex.1920).
Likewise, the dissent asserts that 25.2(b)(3) is inapplicable to events occurring after the trial court’s adjudication of guilt. However, this court and other appellate courts have routinely held otherwise. See Hulshouser, 967 S.W.2d at 868 (appellant’s claim that he did not receive a punishment hearing after adjudication of guilt dismissed for non-compliance with 25.2(b)(3)); Niles v. State, 931 S.W.2d 714, 715 (Tex.App. — Fort Worth 1996, no pet.) (appellant’s claim that his punishment was excessive dismissed for non-compliance with 25.2(b)(3)); accord Vidaurri v. State, 981 S.W.2d 478, 479-80 (Tex.App. — Amarillo 1998, pet. granted) (appellant’s complaint that trial court erred in failing to hold separate punishment hearing after adjudication of guilt dismissed for failure to comply with 25.2(b)(3)); Rigsby v. State, 976 S.W.2d 368, 369 (Tex.App. — Beaumont 1998, no pet.) (appellant’s complaint that trial court failed to hold separate punishment hearing dismissed for failure to comply with 25.2(b)(3)).
Because we are without jurisdiction to consider appellant’s appeal, we dismiss for want of jurisdiction. See Tex.R.App. P. 43.2(f).
DAUPHINOT, J. filed a dissenting opinion.